Citation Nr: 1007914	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied reopening of a claim of service 
connection for right knee instability on a finding that no 
new and material evidence had been submitted.  The Veteran 
initiated and perfected an appeal of this determination.  A 
statement of the case issue in September 2008 found that new 
and material evidence sufficient to reopen the claim had been 
submitted, but continued to deny the claim of service 
connection.

A formal hearing was held before a Decision Review Officer at 
the RO in May 2008; a transcript of that hearing is included 
in the record.  A Video Conference hearing was held on this 
matter before the undersigned Acting Veterans Law Judge on 
October 15, 2009.  A copy of the hearing transcript has also 
been associated with the claims file.


FINDING OF FACT

The Veteran's right knee instability was first manifested in 
service.


CONCLUSION OF LAW

The criteria for service connection for right knee 
instability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  However inasmuch as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA on this matter since 
any error in notice content or timing is harmless.

II.  Service Connection

The Veteran seeks service connection for right knee 
instability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b)(1).

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1) (2009); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the 
preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government 
fails to rebut the presumption of soundness, the claim is one 
for service connection, not aggravation.  Id.

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

On April 1969 pre-induction examination, the Veteran reported 
a history of pain in the right knee after a horse fell on it 
at age 17.  There was no history of actual locking or 
collapse, no atrophy of the thigh or calf, and he had full 
range of motion in the knee.  There was moderate laxity of 
the medial collateral and anterior cruciate ligaments as well 
as moderate chondromalacia.
 
In February 1977 the Veteran was seen for complaints of pain 
and swelling in his right knee.  He reported suffering trauma 
to the knee at age 16 and it had become painful with running, 
deep knee bends, and squat thrusts.  On physical examination 
he had laxity in the cruciate ligament as well as slight 
laxity in the collateral ligament.

Throughout the Veteran's time in service, he was found to 
have laxity in the posterior cruciate ligaments of his right 
knee on multiple flight status examinations.  He was put on 
temporary (30 day) profile of no running or other specific 
exercises based on laxity and instability of his right knee 
on several occasions.

In July 1979 the Veteran was seen for right knee instability 
related to an accident when he was 16.  The medical provider 
noted an unstable right knee with probable torn cruciates and 
lateral collateral ligaments.

In March 1981 the Veteran requested a profile for knee 
problems and reported a history of laxity in the posterior 
cruciates for 4 to 5 years, with no permanent profile.  On 
physical examination he exhibited very lax posterior 
cruciates and medial and lateral collateral ligaments in the 
right knee, but a negative anterior drawer sign.  A follow-up 
orthopedic consultation in May 1981 determined that he was 
not fit for flight duty because of 1+ right knee effusion; no 
posterior cruciate ligament laxity was found on examination.

In September 1981 the Veteran was examined by an orthopedist 
who noted a history of hyperextension injury of the right 
knee at age 16.  Although the Veteran was aware he had a torn 
posterior cruciate of the knee, he had done well and had been 
on flight status for his entire career in the Army and was 
active, although did not participate in sports.  He reported 
essentially no symptoms, except for occasional "going out" 
of the knee about once a year and occasional effusion.  He 
did not experience weather-change ache, or locking, or 
buckling.  On physical examination he had full range of 
motion in the knee with no effusion or tenderness and a 
negative McMurray's.  He did exhibit 1+ medial laxity at 30 
degrees of flexion and a positive posterior drawer sign.  X-
rays at that time were negative for osteoarthritic changes or 
bony changes.  The orthopedist diagnosed chronic posterior 
cruciate insufficiency and noted that the injury had been 
present for 20 years and there was no reason the Veteran 
should not be able to continue flying.  He gave an opinion 
that at some time in the future the Veteran would develop 
wear and tear changes in the knee joint, but it would 
probably not happen for 20 years.  He also stated that 
unusual amounts of activities such as prolonged running which 
produces effusions and aching in the knee would exacerbate 
the osteoarthritic process and should be avoided. 

On December 1981 service separation examination it was noted 
that the Veteran was able to walk normally but was limited as 
to deep knee bending.

In February 2006 a private physician noted obvious 
instability of the right knee secondary to a posterior 
cruciate ligament tear in 1961, which caused a chronic 
laxity, which in turn caused the deterioration of the knee 
joint over time.  The physician offered the opinion that the 
process was accelerated by increased wear and tear in the 
joint caused by running, jumping, and all the physical 
demands of a military lifestyle for 13 years.  

A June 2008 VA examination noted that a review of the 
Veteran's service treatment records showed the most important 
findings were those of the September 1981 flight status 
examination.  That examination noted a history of very 
infrequent intermittent swelling of the knee mainly when he 
ran, and he compensated for instability in the knee.  He was 
returned to flight status with a permanent profile of "no 
running."  On physical examination, lateral and medial 
stress of the knee showed no laxity in the lateral collateral 
ligament or medial cruciate ligament, but there was a 
definite posterior drawer sign which indicated partial or 
complete rupture of the posterior cruciate ligament.  
Anterior drawer sign and McMurray's sign were both negative.  
X-rays showed tricompartmental degenerative osteoarthritis 
with sclerotic articular margins.  Soft tissues were normal 
and there was no evidence of joint space effusion.  A 
diagnosis of degenerative joint disease of the right knee 
with indication of posterior cruciate instability was given.  
The examiner offered the opinion that the Veteran's current 
knee problems were not aggravated beyond the natural 
progression of the disease by military service, based on the 
medical records. 

In October 2009 a private physician gave the opinion that the 
strenuous activities required in the military service 
exacerbated the instability and laxity in the Veteran's right 
knee and hastened the onset of arthritis.

At the October 2009 Video Conference hearing the Veteran 
testified that he injured his right knee prior to service 
when a horse fell on him when he was about 16 years old - 8 
years prior to service - but he never had any problems with 
it.  At service entrance there was no pain or other 
residuals.  His military occupational specialty (MOS) was 
that of combat medic and he was involved in flying 
helicopters to retrieve and treat casualties.  Laxity and 
instability of the knee were first shown at a flight 
physical, but he was able to pass the examination because 
there was full range of motion and he was not taking any pain 
medication.

The Board must initially determine whether right knee 
instability preexisted the Veteran's enlistment into active 
service.  The Board notes that there is no medical evidence 
of treatment or diagnosis of any disability of the right knee 
prior to service, and the Veteran has stated he had not 
sought any such treatment prior to service entrance.  
Although a history of pain in the right knee was noted on 
service entrance examination, the knee was normal on 
examination with no locking or instability.  Therefore, the 
presumption of soundness attaches.  38 U.S.C.A. § 1132; 38 
C.F.R. § 3.304(b)(1).  

Although the Veteran has consistently reported that he 
injured his right knee prior to service entrance, without 
evidence of medical treatment or pre-service instability 
there is no clear and unmistakable evidence that such 
instability disorder existed before enrollment into service.  
The Board concludes that the presumption of soundness is not 
rebutted.  See 38 C.F.R. §§ 3.303(c), 3.304.  Instability of 
the right knee was first diagnosed in service in February 
1977.

All of the medical evidence of record addresses the Veteran' 
right knee instability as a question of aggravation of a pre-
existing injury, with no consideration of the effect of the 
presumption of soundness.  The VA examiner offered the 
opinion that, based on the records, the Veteran's right knee 
instability was not aggravated beyond the natural progression 
of the disability by the activities of military service.  In 
contrast, the Veteran has provided two private medical 
opinions the effect that his right knee instability was 
aggravated by the strenuous activities associated with his 
military service.  Moreover the September 1981 in-service 
examination includes a notation by the physician that running 
and other activities would exacerbate the disease process.  

Although the medical evidence is conflicting, bearing in mind 
that the presumption of soundness at service entrance has not 
been rebutted and that the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) must be applied in the Veteran's favor, 
the Board finds that the positive and negative evidence in 
this case is at least in equipoise with respect to the claim 
for service connection for right knee instability, and thus 
service connection is warranted. 

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has right knee instability which was 
incurred during his active military service.  Accordingly, 
service connection for right knee instability is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for right knee instability 
is granted subject to the rules and regulations governing the 
payment of VA monetary benefits.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


